DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/22 is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. For example, “gelatine” should be corrected to gelatin and “am organic material” should be corrected to “an organic material”. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

					Note
The examiner notes in claims dated 11/14/22 there are substantial typos (for example spaces are missing between words), grammar issues, and clarity issues and Applicant should review the entirety of the claims and correct any of these issues. One example is in claim 1, line 8, “wherein the hinge is configured to be positioned over one one of the edge of the second plate”. This should be corrected to “over one of the edges”. A second example is in claim 1, line 19 “wherein in closed configuration is configured after the sample deposition in the open configuration”. This should be corrected to “wherein after the sample deposition, the second plate is closed representing the closed configuration.

				Claim Status
Claims 1-24, 30-48, 53, 55-57, 59, 63, 64, 66, and 68-82 are pending and are examined. Claims 25-29, 49-52, 54, 58, 60-62, 65, 67 are cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:   One example is in claim 1, line 8, “wherein the hinge is configured to be positioned over one one of the edge of the second plate”. This should be corrected to “over one of the edges”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:   A second example is in claim 1, line 19 “wherein in closed configuration is configured after the sample deposition in the open configuration”. This should be corrected to “wherein after the sample deposition, the second plate is closed representing the closed configuration. Appropriate correction is required.

Claims 32-83 are objected to because of the following informalities:  Note that the renumbering of these claims is improper and that once a claim is canceled it cannot be uncanceled. Claims can be renumbered on allowance, but otherwise renumbering claims is not permissible. Appropriate correction is required.

Claim 38 is objected to because of the following informalities:  “isopaque” should be corrected to “is opaque”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150 and 151 of copending Application No. 17/416728 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each has a first plate, a second plate, spacer, and a hinge. 

Regarding Claim 1 of the instant application, a device for sample analysis, comprising: a first plate, a second plate, spacers, and a hinge, (In Claim 150 of 17/416,728 A device for sample analysis, comprising: a first plate, a second plate, spacers, a hinge) wherein: (a) the first plate and second plate are connected by the hinge and movable relative to each other around the axis of the hinge into different configurations, including an open configuration and a closed configuration (In Claim 150 of 17/416,728; i. the first plate and the second plate are connected by the hinge and movable relative to each other around the axis of the hinge into different configurations, including an open configuration and a closed configuration); (b) a hinge comprises a layer of material (a hinge inherently comprises a layer of material); (c) one edge of the first plate is off-set from one edge of the second plate; wherein the hinge is configured to be positioned over one of the off-set edge of a plate (In Claim 150 of 17/416,728 at least two edges of the second plate, except the portion of the edge of the second plate that is disposed over the notch, are recessed inside the edges of the first plate), with a part of the hinge on the first plate and the other part of the hinge on the second plate; d) each plate comprises an inner surface that has a sample contact area for contacting a sample for analysis (In Claim 150 of 17/416,728 ii. each plate comprises an inner surface that has a sample contact area for contacting a sample for analysis); e) at a closed configuration, the spacers are between the plates and regulate the spacing between the plates, and at least one of the spacers in the sample contact area;  wherein the open configuration is the configuration, in which the two plates are partially or entirely separated apart; and the sample is deposited at an open configuration; and wherein in closed configuration, is configured after the sample deposition in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer of substantially uniform thickness, wherein the substantially uniform thickness of the layer is confined by the sample contact area of the plates of the plates and is regulated by the plates and the spacers (In Claim 150 of 17/416,728 wherein in the open configuration, the two plates are partially or entirely separated apart, wherein the sample is deposited in the open configuration, and wherein in the closed configuration, the spacing between the plates are regulated by the spacers.).

Regarding Claim 2 of the instant application, the device of claim 1 (see above) further comprising a notch recessing from2Application No. 16/435,803Response to the Office Action dated October 1, 2022 an edge or a corner of the plate; wherein: (i) at a close configuration of the plates, a part of the second plate is placed over the notch, so that the second plate can be lifted into an open configuration without a blocking of the first plate; and (ii) the plates have the geometries that are configured to have, at the closed configuration, at least two edges of the second plate are recessed inside of the edges of the first plate (In Claim 151 of 17/416,728 wherein the second plate is configured to have, in the closed configuration, all edges of the second plate, except the portion of the edge of the second plate that is disposed over the notch and except the edge with hinge are recessed inside of the edges of the first plate, wherein the hinged edge is either recessed or not recessed from the corresponding edge of the first plate.).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24, 30-49, 52-54, and 56-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the limitation “the sample is deposited at the open configuration” (second to last clause of claim 1) is unclear and indefinite. Where is the sample deposited?  Previously 1(d) states that each plate has a sample contact area, so it is unclear where applicants in the second to last clause are reciting the sample as being deposited.  Is it deposited onto both plates, or just one of the sample contact areas of one of the plates?  If the plates are open and there are distinct/separate sample contact areas, then how is the sample placed on both sample contact areas? 

Regarding Claim 64, the limitation “the method of claim 11” is unclear and indefinite. Claim 11 is directed to a device. 

Regarding Claim 66, the limitation “the method of claim 11” is unclear and indefinite. Claim 11 is directed to a device. 


Claims dependent on claim 1 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10, 14, 16, 18, 19, 20, 32, 33, 38, 39, 44, 47, 48, 65, 67, 69, 72, 78, and 83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schembri (US Pub 2001/0046702; previously cited).

Regarding Claim 1, Schembri teaches a device for sample analysis, comprising: a first plate, a second plate, spacers, and a hinge, wherein: (a) the first plate and second plate are connected by the hinge and movable relative to each other around the axis of the hinge into different configurations, including an open configuration and a closed configuration; (b) a hinge comprises a layer of material; (c) one edge of the first plate is off-set from one edge of the second plate; wherein the hinge is configured to be positioned over one of the off-set edge of a plate, with a part of the hinge on the first plate and the other part of the hinge on the second plate; d) each plate comprises an inner surface that has a sample contact area for contacting a sample for analysis; e) at a closed configuration, the spacers are between the plates and regulate the spacing between the plates, and at least one of the spacers in the sample contact area; wherein the open configuration is the configuration, in which the two plates are partially or entirely separated apart; and the sample is deposited at an open configuration; and wherein in closed configuration, is configured after the sample deposition in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer of substantially uniform thickness, wherein the substantially uniform thickness of the layer is confined by the sample contact area of the plates of the plates and is regulated by the plates and the spacers ([0074] FIG. 1 illustrates a schematic representation of a hybridization chamber 4 of the present invention. As described above, the chamber 4 comprises a substantially planar bottom surface 6 and a cover 8, herein shown in an open position. In this embodiment, the cover 8 is operatively associated with the substantially planar bottom surface 6 by a hinge or pin (not shown). Chamber 4 also includes an automation system (not shown), for automating some or all of the chamber's functions. [0075] As described above, the substantially planar bottom surface is comprised of at least one adjustable spacing element. FIG. 1 shows the substantially planar bottom surface 6 with four adjustable spacing elements 14 oriented around array placement area 10. Off-set is shown as the cover and the plate are not aligned).  

Regarding Claim 4, Schembri teaches the device of claim 1, wherein the hinge is an angle self- maintaining (ASM) hinge that substantially maintain the angle, after the external rotating force is removed (the hinge would be capable of maintaining the angle. The external rotating force is not part of the claim structure and is directed to intended use of the device.).  

Regarding Claim 10, Schremi teaches a method of sample analysis, comprising: (a) obtaining a device of claim 1 (see claim 1 above); (b) depositing the sample on the inner surface of one or both of the plates when the plates are at an open configuration; (c) pressing the two plates into the closed configuration ([0044] adjust the array relative to the bottom planar surface of the chamber, e.g., adjust the spacing between the at least one array and the substantially planar surface by moving the at least one adjustable spacing element, e.g., raising and/or lowering the at least one adjustable spacing element to raise and/or lower the at least one array thereon. For example, the at least one array may be lowered to be brought into closer proximity with the bottom surface or may be raised to bring the at least one array into closer proximity to the cover.); and (d) analyzing the sample ([0091] In many embodiments, the biological sample may optionally be mixed with the at least one array with a mixing element, as described above, to minimize processing times. After optional mixing, the sample is allowed to incubate with the at least one array. It will be apparent to those of skill in the art that the sample may be mixed throughout the entire incubation cycle or periodically throughout the incubation cycle. Incubation cycle times may vary depending on the particular binding pairs, but in those embodiments involving nucleic acid hybridization for the purpose of expression profiling, the incubation time is at least about 1 to 48 hours, usually about 3 to 24 hours, and more usually about 5 to 17 hours.).  

Regarding Claim 14, Schembri teaches the device of claim 1, wherein the hinge is an angle self-maintaining hinge (the hinge would be capable of maintaining the angle. The external rotating force is not part of the claim structure.).    

Regarding Claim 16, Schembri teaches the device of claim 1, wherein the spacers have an inter-spacer distance that is periodic (Fig. 1, [0075] four adjustable spacing elements 14 oriented around array placement area 10.).  


Regarding Claim 18, Schembri teaches the device of claim 1, wherein the hinge is an angle self- maintaining hinge, wherein an external force was used to change the angle of the hinge, and wherein when the external force is removed, the hinge maintains an angle between the two plates that is within 15 degrees from the angle just before the external force is removed (the hinge would be capable of maintaining the angle. The external rotating force is not part of the claim structure. The limitations with “after” or “just before” are directed to intended use of the device).  

Regarding Claim 19, Schembri teaches the device of claim 1, wherein the material of the hinge is selected that, after the external force is removed, the hinge maintains an angle between the two plates that is within 15 degrees from the angle just before the external force is removed (the hinge would be capable of maintaining the angle. The external rotating force is not part of the claim structure. The limitations with “after” or “just before” are directed to intended use of the device).      

Regarding Claim 20, Schembri teaches the device of claim 1, wherein the material of the hinge is selected that, after the external force is removed, the hinge maintains an angle between the two plates that is within 30 degrees from the angle just before the external force is removed (the hinge would be capable of maintaining the angle. The external rotating force is not part of the claim structure. The limitations with “after” or “just before” are directed to intended use of the device).  

Regarding Claim 32, Schrembri teaches The device of claim 1, wherein the hinge is made of a piece of hinge material of a substantially uniform thickness, wherein the hinge material is attached a part of the outer surfaces of the first plate and the second plate, and the attachments do not completely separate using operation ([0054]  the cover may be operatively associated with the substantially planar bottom surface with a hinge, pin, screw, latch, clip, etc.).  

Regarding Claim 33, Schrembri teaches the device of claim 1, wherein the hinge is a piece of hinge material of a substantially uniform thickness, wherein the hinge material is attached a part of the inner surfaces of the first plate and the second plate, and the attachments do not completely separate using operation  ([0054]  the cover may be operatively associated with the substantially planar bottom surface with a hinge, pin, screw, latch, clip, etc.).  

Regarding Claim 38, Schrembri teaches the device of claim 1, wherein one or both of the plate is transparent ([0058] As described above, the cover may be manufactured from a variety of materials including plastics such as polytetrafluoroethylene, polypropylene, polystyrene, polycarbonate and blends thereof, stainless steel and alloys thereof, silaceous materials, e.g., glasses, and the like. In many embodiments, the cover is substantially clear to enable direct visualization of the array within the chamber.).  

Regarding Claim 39, Schrembri teaches the device of claim 1, wherein one or both of the plate is 14Application No. 16/435,803 Response to the Office Action dated October 1, 2022 opaque ([0058] As described above, the cover may be manufactured from a variety of materials including plastics such as polytetrafluoroethylene, polypropylene, polystyrene, polycarbonate and blends thereof, stainless steel and alloys thereof, silaceous materials, e.g., glasses, and the like. In many embodiments, the cover is substantially clear to enable direct visualization of the array within the chamber. Stainless steel for example would be opaque). 

Regarding Claim 44, Schrembri teaches the device of claim I, wherein at least one of the plates is made from a flexible polymer ([0058] As described above, the cover may be manufactured from a variety of materials including plastics such as polytetrafluoroethylene, polypropylene, polystyrene, polycarbonate and blends thereof, stainless steel and alloys thereof, silaceous materials, e.g., glasses, and the like. In many embodiments, the cover is substantially clear to enable direct visualization of the array within the chamber. Polycarbonate would be a flexible polymer).

Regarding Claim 47, Schrembri teaches the device of claim 1, wherein the spacers are made from polystyrene, PMMA, PS, PMMG, PC, COC, COP, or another plastic, or any combinations thereof ([0046] [0046] The at least one adjustable spacing element may be manufactured from a variety of materials, where such materials will not adversely effect the at least one array thereon or the hybridization process. Suitable materials include, but are not limited to, elastomers, i.e., rubber, polymers, e.g., plastics, stainless steel and alloys thereof).  

Regarding Claim 48, Schrembri teaches the device of claim 1, wherein the spacers have a pillar shape, and a flat top surface ([0047] The at least one adjustable spacing element may be any shape such as round, rectangular, square, and the like and may be a variety of sizes).  

Regarding Claim 65, Schrembri teaches the method of claim 11, wherein, at aclosed configuration, the sample thickness at a has thickness in the range of 0.001 um (micron

Regarding Claim 67, Schrembri teaches the method of claim 11, wherein, at aclosed configuration, the sample thickness has thickness of 250 um or less (this claim is directed to intended use of the device even though it is a method claim. The sample thickness would depend on a variety of variables including the sample thickness in the open configuration, the height of the cover in the closed configuration and possibly the spacer height. Therefore, the device of Schrembri would be capable of having a sample in the closed configuration with a thickness as low as 0.001 especially if the sample (which is not claimed) can be easily flattened when the cover is in the closed configuration).
 
Regarding Claim 69, Schrembri teaches the method of claim 10, wherein, in the closed configuration, at least part of the sample is between the plates and the average spacing between the sample contact areas of the plates is in the range of 0.01 to 200 µm (see for example the channels which would hold the sample between the plates. this claim is directed to intended use of the device even though it is a method claim. The average spacing between the sample contact areas would depend on how many spacers there are. For example in claim 1, spacers are claimed but not a specific number and not a particular pattern of the spacers and the spacers may be placed at varying distances.)

Regarding Claim 72, Schrembri teaches the method of claim 10, wherein the hinge is an angle self-maintaining hinge that substantially maintain the angle, after the external rotating force is removed (the hinge would be capable of maintaining the angle. The external rotating force is not part of the claim structure. The limitation “after the” is directed to intended use of the device).    

Regarding Claim 78, Schembri teaches the method of claim 10, wherein the spacers have an inter-spacer distance that is periodic (Fig. 1, [0075] four adjustable spacing elements 14 oriented around array placement area 10.).   

Regarding Claim 83, Schembri teaches the device of claim 1, wherein the hinge is made of a material that can self-maintaining the relative angle of the two plates (the hinge would be capable of being made of material that can self-maintain the relative angle of the two plates. Any material would be capable of holding a relative angle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 21, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Schembri (US Pub 2001/0046702; previously cited), in view of Tang (US Pub 2013/0050692; previously cited).
Regarding Claims 2, 3, 21, and 81, Schembri teaches the device of claim 1.
Schembri is silent to a notch recessing from 2Application No. 16/435,803Response to the Office Action dated October 1, 2022 an edge or a corner of the plate; wherein: (i) at a close configuration of the plates, a part of the second plate is placed over the notch, so that the second plate can be lifted into an open configuration without a blocking of the first plate; and (ii) the plates have the geometries that are configured to have, at the closed configuration, at least two edges of the second plate are recessed inside of the edges of the first plate, and a notch on one of12Application No. 16/435,803 Response to the Office Action dated October 1, 2022the plate.
Tang teaches in the related art of an assay with a plate and a cover. the recess having a predetermined depth sufficient to receive the sample holder and a cover plate when the sample holder and the cover plate are inserted into the recess. See Claim 1. inserting a cover plate into the recess of the adapter such that the cover plate rests upon the sample holder positioned in the recess; and positioning the cover plate in the recess such that the recess maintains the cover plate in place during measurement of the aliquots by the analysis system. See Claim 16.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the geometries (corresponding notch and recess and edges) where the second plate is recessed in the first plate, as taught by Tang, in the device of Schembri, in order to maintain the top plate in place during measurement or detection of the analysis system as taught by Tang.

Claims 5, 6, 7, 8, 11, 12, 13, 15, 30, 35, 36, 43, 54, 56, 57, 58, 64, 73, 74, 75, 76, 77, 80, and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Schembri (US Pub 2001/0046702; previously cited), in view of Schiestle (US Pub 2016/0206293), and further in view of Haimann (US Pub 2018/0128779; previously cited).
(The examiner notes there are a substantial number of claims with metallic, aluminum, various micron thickness and would apply to claims with this similar claim language).
Regarding Claims 5, 6, 7, 8, 11, 12, 13, 15, 30, 35, 36, 43, 54, 56, 57, 58, 64, 73, 74, 75, 76, 77, 80, and 82, Schembri teaches the device of claim 1. 
Schembri is silent to aluminum and particular thicknesses such as in the range of 1 um to 75 um, wherein the hinge comprises a piece of aluminum film with substantially uniform thickness that is in range of 30 um to 40 um thick, wherein the hinge comprises a piece of aluminum film with substantially uniform thickness that is in range of 30 um to 40 um thick, and an adhesive layer, wherein the adhesive layer attaches the hinge onto the first plate and the second plate, wherein the hinge comprises a piece of aluminum film with substantially uniform thickness that is in range of 30 um to 40 um thick and the adhesive layer has thickness in the range of 30 um to 40 um, and wherein the adhesive layer attaches the hinge onto the first plate and the second plate, wherein one of the plates is flexible and has thickness of 200 um or less, the hinge is a piece of metallic material of a substantially uniform thickness that is in the range of 1 um to 75 um, the hinge comprises a single thin film of aluminum foil of a thickness of 25 micron, and a glue of a thickness of 3 micron, and the adhesive is glue.
Schiestle teaches in the related art of a cover and a bottom which are connected by a hinge. In Fig. 22B, [0111] In preferred embodiments, the side handle (30) and hinge parts (27,28) are all metal, and in particularly preferred embodiments, they all comprise or are composed of aluminum.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge in the device of Schembri, to be made of aluminum, as taught by Schiestle, in order to allow for preferably being constructed of unbreakable material, selected to withstand vigorous shaking, rotation, or other agitation used, as taught by Schiestle, in [0111].
Regarding the thickness of the hinge, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.). See MPEP 2144.04 IV A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the hinge of Schembri to be of a desired thickness on the order of microns such that the device is portable and compact and be used in the field for assays.
Modified Schembri is silent to an adhesive such as glue.
Haimann teaches in the related art of assay.  [0056] Fig. 3 The hinges are attached to the top of the body (2) of the device with an adhesive during manufacturing that can include a laminate, glue or molding of the body to include the hinge set into the body at the time of manufacture.
Any type of gluing material such as resins would be suitable for attaching structures together. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added glue, as taught by Haimann, to attach, the hinge to the plates in the device of modified Schembri, in order to attach the structures. 

Claims 9, 68, 70, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Schembri (US Pub 2001/0046702; previously cited), in view of Paek (US Pub 2018/0141041; previously cited).
Regarding Claims 9, 68, 70, and 71, Schembri teaches a system comprising:(a) a device of claim 1 or the method of claim 10.
Schembri is silent to (b) a camera, and (c) an adaptor that is configured to connect to the camera and comprises a slot, wherein the slot is dimensioned to receive the device in the closed configuration; ii) the slot is configured to allow the device slide in and out of the slot, and to fix thedevice at a position when the device slides in the slot; and (iii) the adaptor is configured to fix, after the device slides in the slot, the relativeposition between the device and the camera, the camera is a part of ahandheld mobile communication device, wherein the analyzing the sample by imaging the sample or detecting a measurable signal from the sample.
Paek teaches in the related art of an assay being used in a system. [0080] As illustrated in FIG. 6, the sensor system includes a biochemical-immunological hybrid biosensor 1000; a smart device 2000 in which a camera capable of capturing color signals from the immunoreaction zones 50 (see FIGS. 1 to 5) or a color signal from the biochemical reaction zone 60 (see FIGS. 1 to 5) as an image is accommodated; and a smart device holder 3000 having a slot 3100 into which the biochemical-immunological hybrid biosensor 1000 is inserted and adapted to hold the smart device 2000.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a camera and an adapter with a slot, as taught by Paek, to be arranged with the device of Schembri, in order to have a sensor system to image the assay plates at once and detect a target analyte using the camera, as taught by Paek in [0019].
Modified Schembri is silent to wherein the distance between the camera and the device is 10 cm or less when the device is inserted into the slot and the adaptor is connected to the camera.
Regarding the distance between the camera and the device, a particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). There is no evidence indicating that the size of the notch or the area of the notch relative to the overlapping area is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the distance between the camera and the device to be 10 cm or less when the device of modified Schembri is inserted into the slot and the adaptor is connected to the camera so that a target analyte can be imaged. 

Regarding Claim 17, Schembri teaches claim 1.
Schembri is silent to comprising reagent on the sample contact area.
Paek teaches [0089] reagents used for assay such as antibodies. All reagents were of analytical grade.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added reagent, as taught by Paek, to the sample contact area on the plate in the device of Schembri, in order to assay a biological sample and detect a target analyte. 	
	
Claims 22, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schembri (US Pub 2001/0046702; previously cited), in view of Tang (US Pub 2013/0050692; previously cited).
Regarding Claims 22, 23, and 24, Schembri teaches the device of claim 21.
Schembri is silent to the width of at least one notch is in the range of 1/6 to 2/3 of the width of the notched edge, the width of at least one notch is in the range of 1 mm to 50 mm, the area of overlapping part of the other plate is in the range of 1/10 to the entire area of the notch.
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). There is no evidence indicating that the size of the notch or the area of the notch relative to the overlapping area is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the notch to be a size that is standard for a plate used for an assay and in an assay reader.

Claims 37, 40, 41, 42, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Schembri (US Pub 2001/0046702; previously cited).

Regarding Claim 37, Schembri teaches the device of claim 1. 
Schembri is silent to the length of the hinge is in the range of 1/20 to the entirety of the length of a plate edge with which the joint is aligned.
Regarding the length of the hinge, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.). See MPEP 2144.04 IV A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of Schembri such that a length of the hinge is in the range of 1/20 to the entirety of the length of a plate edge with which the joint is aligned to allow for a compact device and a portable device for assays.

Regarding Claims 40, 41, and 42, Schembri teaches the device of claim 1. 
Schembri is silent to at least one of the plates has a thickness of less than 200 µm, at least one of the plateshas a thickness of less than 100 µm, at least one of the plateshas an area of less than 5 cm2.
Regarding the size of the plates, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.). See MPEP 2144.04 IV A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the plates of Schembri to be of a desired thickness such that at least one of the plates has a thickness of less than 200 µm, at least one of the plates has a thickness of less than 100 µm, at least one of the plates has an area of less than 5 cm2 to allow for a compact device and a portable device for assays.

Regarding Claims 45, 46, and 79, Schembri teaches the device of claim 1 and the method of claim 10. 
Schembri is silent to the uniform height of the spacers is in the range of 0.5 to 100 µm and the constant inter-spacer distance of the spacers is in the range of 5 to 200 µm and the uniform height of the spacers is in the range of 0.5 to 20 µm and the constant inter-spacer distance of the spacers isin the range of 7 to 50 µm.
Regarding the heights of the spacers and inter-distance of the spacers, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.). See MPEP 2144.04 IV A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of Schembri such that the uniform height of the spacers is in the range of 0.5 to 100 µm and the constant inter-spacer distance of the spacers is in the range of 5 to 200 µm or the uniform height of the spacers is in the range of 0.5 to 20 µm and the constant inter-spacer distance of the spacers is in the range of 7 to 50 µm to allow for a compact device and a portable device for assays.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Schembri (US Pub 2001/0046702; previously cited), in view of Ribi (US Pub 2005/0037498; previously cited).
Regarding Claim 60, Schembri teaches the device of claim 1 and the hinge is angle self-maintaining (see claim 1 above with regard to teachings of Schembri).
Schembri is silent to the hinge has two uniform layers, wherein the first layer and the second layer 17Application No. 16/435,803 Response to the Office Action dated October 1, 2022 have a thickness in the range of 10-100 µm.
Ribi teaches in the related art of an assay device with a top plate and a bottom plate. [0192] Referring to FIGS. 5A, 5B, 5C and 5D, The second layer 134 has one end 144 attached to one end of the first layer 132 to form a hinge. If desired, such remaining portion 149 and/or the border 147 may have adhesive for adhering the second layer 134 to the first layer 132.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the hinge in the device of Schembri to have two uniform layers, as taught by Ribi, to allow for a plurality of layers adapted to be laminated together, as taught by Ribi [0192].
Regarding the thickness of the first and second layers of the hinge, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.). See MPEP 2144.04 IV A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the thickness of the first and second layers of the hinge in the device of Schembri with a thickness in the range of 10-100 µm to allow for a compact device and a portable device for assays.

Response to Arguments
Applicant’s arguments, see page 15, filed 11/14/22, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of 1, 32, 33, 49, 58, and 81-83 has been withdrawn. 
The examiner notes new claim objections in this Office action.

Applicant's arguments, pages 15 and 16, filed 11/14/22 regarding the double patenting rejection have been fully considered and the double patenting rejection has been maintained.

Applicant’s arguments, see pages 16 and 17, filed 11/14/22, with respect to the improper Markush grouping have been fully considered and are persuasive.  The rejection of claims 80 and 82 regarding the improper Markush groupings has been withdrawn. 

Applicant's arguments, see pages 17-20, filed 11/14/22 have been fully considered but they are not persuasive. 

First, the applicant argues on the bottom of page 17 that the prior art of Schembri requires the hinge to comprise a layer of material. Claim 1 also requires the hinge to be configured to be positioned over one of the edge of the second plate. Schembri is silent about the features of the hinge.
In response, the examiner notes Schembri teaches [0074] Fig. 1 In this embodiment, the cover 8 is operatively associated with the substantially planar bottom surface 6 by a hinge or pin (not shown). [0054] In many embodiments, the cover may be operatively associated with the substantially planar bottom surface with a hinge, pin, screw, latch, clip, etc. In other embodiments, the cover may simply snap onto the bottom, or vice versa. Schembri teaches that since the cover is operatively associated with the substantially planar bottom surface with a hinge which would meet the limitation that the hinge is capable to be configured to be positioned over one of the edge of the second plate. Therefore, the rejection is maintained.

Second, the applicant argues on page 18 that claim 1 requires at least one of the spacers in the sample contact area and Schembri does not disclose or suggest at least one of the spacers in the sample contact area. On page 19, the applicant argues that Schembri does not disclose or suggest that at least part of the sample is compressed by the two plates into a layer in the closed configuration. The applicant also argues that Schembri does not disclose or suggest that the thickness of the sample layer is regulated by the plates and the spacers.
In response, the examiner respectfully disagrees. The sample contact area can extend beyond the region 10 and a sample (a liquid biological sample for example) can overflow for example into the region 6 where there are spacing elements 14. Additionally, Schembri teaches [0075] Substantially planar bottom surface 6 further comprises fluid port 16 and sample introduction means 18. The fluid port 16 and the sample introduction means 18 are part of the sample contact area and are located in region 6 outside of region 10 where the spacing elements 14 are located. Therefore, at least one spacer would be in the sample contact area. Further, the applicant’s arguments regarding the thickness of the sample layer are directed to intended use of the device because a sample and a sample thickness is not positively recited. The closed configuration would be regulated by the adjustable spacing elements as taught by Schembri 14.

Third, the applicant argues on page 20 the secondary or tertiary references do not cure the deficiencies of Schembri. 
In response, the examiner notes the previous rejection of claim 1 is maintained. Therefore, the 103 rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798